 

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 1 of 20

Joseph P. Loughlin

Law Offices of M.L. Zager, P.C.
461 Broadway, PO Box 948
Monticello NY 12701
jloughlin@mzager.com

Fax: 845-794-3919

Tel: 845-794-3660

Attorneys for Plaintiff
J & J Sports Productions, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
J & J Sports Productions, Inc. Case No.:
Plaintiff,
VS. COMPLAINT
Francisco Mendez, individually and d/b/a
Mendez Boxing; and Mendez Boxing Fifth
Ave., Inc., an unknown business entity

d/b/a Mendez Boxing
Defendants.

 

 

PLAINTIFF ALLEGES:
JURISDICTION
1. Jurisdiction is founded on the existence ofa question arising under particular statutes. This
action is brought pursuant to several federal statutes, including the Communications Act of 1934,
as amended, Title 47 U.S.C. 605, et seq., and The Cable & Television Consumer Protection and
Competition Act of 1992, as amended, Title 47 U.S. Section 553, et seq.
2. This Court has jurisdiction of the subject matter of this action pursuant to 28 U.S.C.

Section 1331, which states that the District Courts shall have original jurisdiction of all civil actions

_Page |

 
 

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 2 of 20

arising under the Constitution, laws, or treaties, of the United States.

3. This Court has personal jurisdiction over the parties in this action as a result of the
Defendants' wrongful acts hereinafter complained of which violated the Plaintiff's rights as the
exclusive commercial domestic distributor of the televised fight Program hereinafter set forth at
length. The Defendants’ wrongful acts consisted of the interception, reception, publication,
divulgence, display, and exhibition of said property of Plaintiff within the control of the Plaintiff in
the State of New York.

VENUE AND INTRADISTRICT ASSIGNMENT

4, Venue in this Court is proper under 28 U.S.C. §1391 as a substantial part of the Programs
or omissions giving rise to the claims herein occurred in this District.

5. Assignment to the Southern District of New York is proper because a substantial part of
the Programs or omissions giving rise to the claim occurred in New York County and/or the United
States District Court for the Southern District of New York has decided that suits of this nature, and
each of them, are to be heard by the Courts in this particular Division.

THE PARTIES

6. Plaintiff, J & J Sports Productions, Inc. is, and at all relevant times hereto was, a California
corporation with its principal place of business located at 950 South Bascom Avenue, Suite 3010,
San Jose, California 95128.

7. Mendez Boxing Fifth Ave., Inc., an unknown business entity d/b/a Mendez Boxing
(hereinafter "Mendez Boxing Fifth Ave., Inc."), at all times relevant hereto, was a Domestic Business
Corporation organized and existing under the laws of the State of New York.

8. At all times relevant hereto, Mendez Boxing Fifth Ave., Inc. was an owner, and/or

Page 2

 
 

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 3 of 20

operator, and/or licensee, and/or permittee, and/or person in charge, and/or an entity with dominion,
control, oversight and management of the commercial establishment doing business as Mendez
Boxing operating at 23 E 26" Street, New York NY 10010.

9. At all times relevant hereto, Defendant Francisco Mendez was identified as Chief
Executive Officer and Principal of Mendez Boxing Fifth Ave., Inc., which owned and operated the
commercial establishment doing business as Mendez Boxing operating at 23 E 26" Street, New York
NY 10010.

10. Plaintiffis informed and believes, and alleges thereon that on Saturday, May 7, 2016 (the
night of the Program at issue herein, as more specifically defined in Paragraph 17) Defendant,
Francisco Mendez, as the Chief Executive Officer and Principal of Mendez Boxing Fifth Ave., Inc.,
had the right and ability to supervise the activities of Mendez Boxing, which included the unlawful
interception, receipt and publication of Plaintiffs Program.

11. Plaintiffis informed and believes, and alleges thereon that on Saturday, May 7, 2016 (the
night of the Program at issue herein, as more specifically defined in Paragraph 17) Francisco
Mendez as the Chief Executive Officer and Principal of Mendez Boxing Fifth Ave., Inc. had the
obligation to supervise the activities of Mendez Boxing operating at 23 E 26" Street, New York NY
10010, which included the unlawful interception, receipt and publication of Plaintiff's Program.

12. Plaintiffis informed and believes, and alleges thereon that on Saturday, May 7, 2016 (the
night of the Program at issue herein, as more specifically defined in Paragraph 17), Defendant
Francisco Mendez specifically directed the employees of Mendez Boxing to unlawfully intercept,
receive and broadcast Plaintiffs Program at Mendez Boxing or intentionally intercepted, and/or

published the Program at Mendez Boxing himself. The actions of the employees of Mendez Boxing

Page 3

 
 

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 4 of 20

are imputable to Defendant Francisco Mendez by virtue of his acknowledged responsibility for the
operation of Mendez Boxing.

13. Plaintiffis informed and believes, and alleges thereon that on Saturday, May 7, 2016 (the
night of the Program at issue herein, as more specifically defined in Paragraph 17), Defendant
Francisco Mendez as the Chief Executive Officer and Principal of Mendez Boxing Fifth Ave., Inc.
had an obvious and direct financial interest in the activities of Mendez Boxing operating at 23 E 26"
Street, New York NY 10010, which included the unlawful interception, receipt and publication of
Plaintiff's Program.

14. Plaintiff is informed and believes, and alleges thereon that the unlawful interception,
receipt and publication of Plaintiff's Program, as supervised and/or authorized by Defendant
Francisco Mendez, resulted in increased profits or financial benefit to Mendez Boxing. ,

15. Plaintiff is informed and believes, and alleges thereon that on May 7, 2016 (the night
of the Program at issue herein, as more specifically defined in Paragraph 17), Defendant, Francisco
Mendez as the Chief Executive Officer and Principal of Mendez Boxing Fifth Ave., Inc. was a
moving and active conscious force behind the operation, advertising and promotion of Mendez
Boxing operating at 23 E 26" Street, New York NY 10010, and is responsible for all activities that
occurred therein, which included the unlawful interception and exhibition of Plaintiff's Program.

Factual Background

16. Plaintiff J & J Sports Productions, Inc., hereby incorporates by reference all of the

allegations contained in paragraphs 1-15, inclusive, as though set forth herein at length.

17. Plaintiff entered into a license agreement with Golden Boy Promotions, LLC through

which Plaintiff'was granted the exclusive nationwide commercial distribution (closed-circuit) rights

Page 4

 
 

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 5 of 20

to Saul Alvarez v Amir Khan, WBC World Middleweight Championship Fight Program, telecast
nationwide on Saturday, May 7, 2016, including undercard or preliminary bouts (the match and all
related bouts are collectively referred to as the "Program"), at commercial establishments such as
theaters, arenas, bars, clubs, lounges, restaurants and the like throughout New York and other
geographic locales (the "License Agreement"). A copy of the License Agreement is annexed hereto
as Exhibit A. Plaintiff paid substantial fees for its exclusive rights to exhibit the Program under the
License Agreement.

18. Pursuant to the terms of the License Agreement, Plaintiff J & J Sports Productions, Inc.,
entered into subsequent sublicensing agreements with various commercial entities throughout North
America, including entities within the State of New York, by which it granted these entities limited
sublicensing rights, specifically the rights to publicly exhibit the Program within their respective
commercial establishments.

19. The Program could only be exhibited in a commercial establishment in New York if said
establishment was contractually authorized to do so by Plaintiff J & J Sports Productions, Inc.

20. Pursuant to the License Agreement, J & J Sports Productions, Inc. marketed and
distributed the closed-circuit rights granted to it. J & J Sports Productions, Inc. contracted with
various establishments throughout New York and granted to such establishments the right to
broadcast the Program in exchange for a fee.

21. As acommercial distributor and licensor of sporting Programs, including the Program,
Plaintiff J & J Sports Productions, Inc., expended substantial monies marketing, advertising,
promoting, administering, and transmitting the Program to its commercial customers.

22. The transmission of the Program was electronically coded or "scrambled". In order for

Page 5

 
 

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 6 of 20

the signal to be received and telecast clearly, it had to be decoded with electronic decoding
equipment. The Program originated via satellite uplink and was subsequently re-transmitted to cable
systems and satellite companies via satellite signal.

23. Ifa commercial establishment was authorized by Plaintiff to receive the Program, the
establishment was provided with the electronic decoding equipment and the satellite coordinates
necessary to receive the signal, or the establishment's satellite or cable provider would be notified
to unscramble the reception of the Program for the establishment, depending upon the
establishment's equipment and provider.

24. On May 7, 2016 (the night of the Program at issue herein, as more specifically defined
in Paragraph 17), Mendez Boxing broadcast the Program on one (1) television screen.

25. On information and belief, on May 7, 2016 (the night of the Program at issue herein, as
more specifically defined in Paragraph 17), Mendez Boxing sold non-alcoholic beverages to its
patrons

26. The commercial fee for an establishment the size of Mendez Boxing to broadcast the
Program lawfully was $2,200.00. Neither Defendant Francisco Mendez nor Mendez Boxing Fifth
Ave., Inc. paid such a fee to Plaintiff.

COUNTI
(Violation of Title 47 U.S.C. Section 605)

27. Plaintiff J & J Sports Productions, Inc., hereby incorporates by reference all of the
allegations contained in paragraphs 1-26, inclusive, as though set forth herein at length.

28. On May 7, 2016 in violation of J & J Sports Productions, Inc.'s rights and federal law,

Defendant intercepted and/or received the satellite communication of the Program at Mendez

Page 6

 
 

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 7 of 20

Boxing. Defendant also divulged and published said communication, or assisted in divulging and
publishing said communication to patrons within Mendez Boxing.

29. The Program was broadcast at Mendez Boxing without the authorization or approval of
Plaintiff.

30. With full knowledge that the Program was not to be intercepted, received, published,
and/or exhibited by commercial entities unauthorized to do so, the above named Defendant, either
through direct action or through actions of employees or agents directly imputable to Defendant (as
outlined in paragraphs 7-15 above), did unlawfully intercept, receive, publish, and/or exhibit the
Program at the time of its transmission at her commercial establishment Mendez Boxing, operating
at 23 E 26" Street, New York NY 10010.

31. Said unauthorized interception, reception, publication, and/or exhibition by the Defendant
was done willfully and for purposes of direct and/or indirect commercial advantage and/or private
financial gain, as confirmed by, inter alia, the broadcasting of the Program on one television screen,
and the sale of non-alcoholic beverages during the broadcast.

32. Title 47 U.S.C. § 605(a), and in particular the second through fourth sentences thereof,
prohibits the unauthorized interception, receipt, publication and use of radio communications (which
include satellite signals) such as the transmission of the Program for which Plaintiff J & J Sports
Productions, Inc., had the distribution rights thereto.

33. By reason of the aforesaid mentioned conduct, the aforementioned Defendant, violated
Title 47 U.S.C. § 605(a).

34. By reason of the Defendant's violation of Title 47 U.S.C. § 605(a), Plaintiff J & J Sports

Production, Inc., has the private right of action pursuant to Title 47 U.S.C. § 605.

Page 7

 
 

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 8 of 20

35. As the result of the aforementioned Defendant's violation of Title 47 U.S.C. § 605(a), and
pursuant to said Section 605, Plaintiff J & Jr Sports Productions, Inc., is entitled to the following
from Defendant:

(a) Statutory damages for each violation of in an amount to $10,000 pursuant to Title 47
U.S.C. Section 605(e)(3)(C)\@MdD;

(b) Statutory damages for each willful violation in an amount to $100,000.00 pursuant to
Title 47 U.S.C. § 605(e)(3)(C)(ii); and

(c) The recovery of full costs, including reasonable attorneys’ fees, pursuant to Title 47
U.S.C. Section 605(e)(3)(B) (iii).

WHEREFORE, Plaintiff prays for judgment as set forth below.

COUNT II
(Violation of Title 47 U.S.C. Section 553)

36. Plaintiff J & J Sports Productions, Inc. hereby incorporates by reference all of the
allegations contained in paragraphs 1-37, inclusive, as though set forth herein at length.

37. Title 47 U.S.C. § 553(a) prohibits the unauthorized interception or receipt of
programming such as Plaintiff's over a cable system.

38. Upon information and belief, and as an alternative to Count I, on May 7, 2016 in violation
of J & J Sports Productions, Inc.'s rights and federal law, Defendant willfully intercepted and/or
received the original communication of the Program at Mendez Boxing via a cable system.

39. Said unauthorized interception and reception by the Defendant was done willfully and
for purposes of direct and/or indirect commercial advantage and/or private financial gain, as

confirmed by, inter alia, the broadcasting of the Program on one (1) televisions screens, and the sale

Page 8

 
 

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 9 of 20

of non-alcoholic beverages during the broadcast.

40. The unauthorized interception or reception of the Program by the Defendant was
prohibited by Title 47 U.S.C. § 553(a).

41. By reason of the aforesaid mentioned conduct, the Defendant violated Title 47 U.S.C. §
553(a).

42. By reason of the Defendant's violation of Title 47 U.S.C. § 553(a), Plaintiff J & J Sports
Productions, Inc., has the private right of action pursuant to Title 47 U.S.C. § 553.

43. As the result of Defendant's violation of Title 47 U.S.C. § 553(a), Plaintiff J & J Sports
Productions, Inc., is entitled to the following from Defendant:

(a) Statutory damages for each violation in an amount to $10,000.00 pursuant to Title 47
ULS.C. § 553(c)(3)(A)GI);

(b) Statutory damages for each willful violation in an amount to $50,000.00 pursuant to Title
47 U.S.C. § 553(c)(3)(B);

(c) The recovery of full costs pursuant to Title 47 U.S.C. Section 553 (c)(2)(C); and

(d) In the discretion of this Honorable Court, reasonable attorneys' fees, pursuant to Title 47
U.S.C. Section 553 (c)(2)(C).

WHEREFORE, Plaintiff prays for judgment as set forth below.

As to the First Count:

1. For statutory damages in the amount of $110,000.00 against the Defendant;

2. For reasonable attorneys’ fees as mandated by statute;

3. For all costs of suit, including, but not limited to, filing fees, service of process fees,

investigative costs; and

Page 9

 
 

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 10 of 20

4. For such other and further relief as this Honorable Court may deem just and proper.
As to the Second Count:

1. For statutory damages in the amount of $60,000.00 against the Defendant;

2. For reasonable attorneys' fees as may be awarded in the Court's discretion pursuant to
statute;

3. For all costs of suit, including, but not limited to, filing fees, service of process fees,
investigative costs; and

4. For such other and further relief as this Honorable Court may deem just and proper.

Date: May 1, 2019

Respectfully submitted,

  

y j L....

L OFFICES OF M.L. ZAGER, P.C.
Lay OFF P. Loughlin

Attorneys for Plaintiff

J & J Sports Productions, Inc.

Page 10

 
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 11 of 20

EXHIBIT A
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 12 of 20
87/19/2816 15:18 14985483498 JJ SPORTS PROD PAGE 92/89

GOLDEN BOY PROMOTIONS, LLC
626 Wilshire Blvd., Suite 350
Los Angeles, California 90017

March 31, 2016

VIA EMAIL
J] & J Sports Productions, inc,

_ 2380 South Bascom Avenue, Ste. 200
Campbell, CA 95008

Attention: J.M. Gagliardi

RE: CLOSED CIRCUIT TELEVISION LICENSE AGREEMENT

Saul “Canelo” Alvarez v. Amir Khan

Scheduled 12 round Middleweight Championship Bout
Plus selected undercard bouts

(Fighters subject to change)

T-Mobile Arena
Las Vegas, Nevada
Saturday, May 7, 2016

Gentlemen:

This will confirm the terms of our agreement whereby GOLDEN BOY PROMOTIONS LLC
("Promoter") hereby grants to J&J Sports Productions (“J&J” “you" or "Licansee") the exclusive
license to exhibit Promoter's live English language telecast (the “Telecast”) of the captioned Bout
and accompanying undercard matches (the "Event"), simultaneously with the Event, only within
the fifty states of the United States of America (with the exception of Clark County Nevada, which
shall be “blacked out” unless Licensee receives written authorization by Promoter to exhibit the
Event within Clark County) and Canada (the "Territory"), only at commercial closed circuit
television exhibition outlets, such as bars, clubs, lounges, restaurants and the like, each with a
fire code occupancy capacity not to exceed persons per outlet (except for outlets within
casinos where the seating capacity may exceed persons per outlet), located within the
Territory. The Exhibition rights granted herein do not include any rights to exhibit the Telecast
in the Commonwealth of Puerto Rico, Mexico, transmissions to hotel guest rooms, in-flight
aircraft or other transportation facilities, nor does it include the right to exhibit the Event in any
language other than English (which is expressly reserved by Promoter}. Any proposed closed
circuit exhibition of the Event at arenas, racetracks or theaters (if Promoter does not execute the

 

 
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 13 of 20
@7/19/2816 15:18 14985493498 JJ SPORTS PROD PAGE 93/89

Fathom Agreement as defined below) shall be subject to the prior written approval of Promoter,
which approval may be granted or refused in the discretion of Promoter.

1. License Fee. As full and complete compensation for the rights granted to Licensee
by Promoter, you shall pay to Promoter the license fee calculated as follows:

a. Licensee shall pay the Minimum Financial Guarantee of |
_ (the "Minimum Financial Guarantee"),

pursuant to the provisions ot paragraph 2;

Then, the amount of all gross revenues in excess of the first °
. (which threshold amount Licensee shall
retain in recoupment of the Minimum Financial Guarantee) which Licensee receives from all
closed circuit television exhibitions of the Event in the Territory shall be payable as follows:

to Licensee;
ii. Deduct Marketing and credit card costs up 1 ; of
revenue;
ifi. Deduct Sales cormmission up 5
iv. The remaining revenue balance shail be
to Licensee.
b, For avoidance of doubt, if Promoter executes the Fathom Agreement (as

defined below}, then Licensee shall not license any theaters in the Territory and License Fees shall
expressly exclude any and all revenues and monies derived fram or relating to the sale, license
or other exploitation of the rights granted to Fathom pursuant to the Fathom Agreement.

c. All amounts which are to be deducted or withheld by your sublicense
exhibitors, sales agents or distributors from payments to you or your sublicensees shall be subject
to the mutual agreement of Promoter and Licensee but shall not ex
of gross revenues (excluding authorization fees) from each outlet from exhibition of the Event.

d. In the event that you should sublicense an outlet for a fixed lump sum or
for a license fee which includes a guaranteed amount which is not exceeded by your share of
revenues from that outlet, you shall include in gross revenue hereunder the amount equal to

‘such lump sum or guarantee.

a, You shall provide the services of a duly authorized representative of your
organization who shall be present at each licensed and sublicensed outlet immediately prior to

 

 
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 14 of 20
@7/19/2816 15:18 14995483498 JJ SPORTS PROD PAGE 84/89

and during the telecast of the Event, to moniter campliance with the terms of this Agreement
and report on attendance figuras and the collection of admission fees.

f, You shall be entitled to deduct and withhold, for advertising and publicity
purposes, up to » of gross revenues from exhibition locations which you license
directly to operators, other than Licensee or its affiliates, without any commission or distribution
fee to third party sales agents or distributors.

g. Licensee shall be responsible for all of its local advertising materials, such
as posters, press kits and slides, including the aption to use Event posters to be supplied by HBO-
PPV. All advertising materials shall be subject to Promoter’s prior written approval.

h. The calculation of gross revenues shall not include the amount of any fees
or taxes referenced in this Agreement paid or required to be paid hereunder.

i. Licensee acknowledges that Promoter intends to enter into an agreement
with Fathom for the sale, license or other exploitation of the rights of the Event and its exhibition
in movie theaters.

j. Licensee agrees to authorize the exhibition of the Event in Las Vegas casino
at the sole direction of Promoter. For avoidance of doubt, License Fees shall expressly exclude
any and ail revenues and monies derived from or relating to the sale or license of the exhibition
of the Event at casino locations in Las Vegas.

2. Minimum Financial Guarantee and License Fee Overage Payments.

a. As minimum puarantee and non-refundable advance against the License
Fee due to Promoter pursuant to Paragraph 1 of this Agreement for the

Event, you shall pay to Promoter the sum of .
, not later than ten

soto

_ business days prior to the Event; and
b. The Minimum Financial Guarantee amount shall be paid by:

i. a certified check or bank cashier's check payable to "Golden Boy
Promotions, LLC" in such amount; or

fl. bank wire delivered to:

Name of Bank

Bank Street Address
City, State, Zip Code
Attn.:

Bank Routing Number

3

 

 
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 15 of 20
@7/19/2816 15:18 14885493498 JJ SPORTS PROD PAGE 85/89

Account No.
(to be provided by Promoter)

C. Payment of all license fee amounts in excess of the applicable Minimum
Financial Guarantee for the Event shall be due and payable to Promoter
not later than te business days after the Event,

3 Compatible Decoding Equipment. You and your sublicensees shall be responsible
to obtain, at your or their cost and expenses, either:

a. Authorization to receive the Event through the services of one or more
direct satellite suppliers ("DSS"), such as DirecTV or DISH Network, to be selected by you and
approved by Promoter in writing in advance; or

b. if Promoter licenses VUBIQUITY (formerly ABAIL-TVN) to distribute the
Event by C-Ban and so notified Licensee, authorization to receive the Event through VUBIQUITY.

c. DSS and VUBIQUITY, if applicable, shall be responsible for the encoding
and decoding of their retransmitted signals.

d. You shall not charge decoder rental or authorization fees to your
sublicensees in excess of per decoder or authorization. Any additional
equipment charges to your sublicensees shall be at your cost.

4, Addressing of Decoders

. a Promoter shall deliver either, as Promoter shall elect in its discretion, (i}
the encrypted transmission of the video and audio signal of its telecast of the Event to a domestic
satellite or other delivery point from which the signal is capable of being received by DSS and
VUBIQUITY, for redistribution to your designated outlets or (ii) by fiber optic cable to a delivery
point at which the signal is capable of being received by DSS and VUBIQUITY, for redistribution
to your designated outlets. Such delivery to the delivery point shall constitute full and complete
discharge of the obligations of Promoter to you hereunder. DSS and VUBIQUITY, if applicable, as
the case may be, shall have the responsibility to address and authorize decoders for your

authorized sublicensees. You shall be responsible for all charges for addressing and authorizing
your sublicensees, as well as all costs and expenses necessary for the reception of the signal and
for the projection at the outlets.

b, Promoter shall have no responsibility for your decoder authorization fees,
and Promoter shall have no responsibility or liability to you or your sublicensees for any technical
failures which may occur in connection with the authorizing of decoders for your sublicensed
closed circuit exhibition outlets or in connection with any retransmission or authorizing by DSS
or VUBIQUITY, and in such case, you remain responsible for payment of the License Fee to
Promoter

 
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 16 of 20
87/19/2816 15:18 14985499498 JJ SPORTS PROD PAGE 86/89

c. You shall instruct DSS and VUBIQUITY, if applicable, to provide directly to
Promoter, qn the first business day after the Event, their complete final sublicense reports which
shall indicate the name, address and city of each sublicensed outlet and the decoder number for
each sublicensed outlet. .

5, Pay-Per-View Exhibitions, Delayed Pay Cable Telecasts and Online Internet
Transmissions.

You acknowledge the Promoter will be licensing the live and delayed cable television,
direct broadcast satellite television and digital online internet transmissions and exhibitions of
the Event in the Territory on a residential pay-per-view basis, with subsequent pay cable delayed
telecasts, and that you shall have no interest or participation in such exhibitions or any other
exploitation of the Event. Accordingly, Licensee has no right to record, duplicate or copy the
Event by any means or to exhibit, reproduce or retransmit the Event or any portion thereof. The
Telecast shall be exhibited in its entirety without alterations or changes of any nature,
simultaneous with the Program.

6, Anti-Piracy,

You and your sublicensees shall use their reasonable best efforts to employ adequate
security systems and other measures to prevent theft, pirating, copying, duplication or
unauthorized exhibition or transmission of the Event, You and your sublicensees shall promptly
advise Promoter of any piracy (i.e., unauthorized use or proposed use) of the telecast in the
Territory. Promoter and Licensee, acting jointly, shall have the right to commence or settle any .
claim or litigation arising out of the alleged piracy, use or proposed use of the telecast in the
Territory. Promoter and Licensee shall notify each other in writing and shall consult with each
other and mutually agree before commencing or settling any such claim or litigation in the
Territory. Any damages, whether statutory, compensatory, punitive or otherwise, which
Promoter or Licensee may recover from the theft, piracy, copying, duplication, unauthorized
exhibition or transmission of the Event in the Territory, after payment of reasonable legal fees
and disbursements, shall constitute gross revenues from the Event, to be shared by, and
distributed to, Promoter and Licensee as provided in Paragraph 1 of this Agreement. Licensee
shall advance all required legal fees and. disbursements, subject to recoupment from any
application recovery, and shall report all expenses, settlements and recoveries to Promoter on a
quarterly basis. -Your sublicensees shall have no right to commence or settle any claim or
litigation arising out of the alleged piracy of the telecast hereunder without the prior written
consent of Promoter.

7, Private Showings, Promoter shall have the right, at its cost and expense and upon
written notice to you, to conduct or authorize others to conduct up te complimentary
private showings of the telecast of the Event within the Territory, with no admission charge and

_ no advertising or advance publicity for such private showings.

 

 

 
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 17 of 20
@7/19/28165 15:18 149854a3498 JJ SPORTS PROD PAGE 87/83

8. Attachments. Annexed to this Agreement as exhibits are the following
documents, the terms and conditions of which are incorporated herein as if set forth in their
entirety:

a. Closed Circuit Television Sublicense Agreement which you and your
sublicensee shall completa and sign with respect to each closed circuit television outlet you may
sublicense. YOU SHALL NOT ENTER INTO ANY SUCH AGREEMENT WITHOUT FIRST OBTAINING,
PRIOR TO THE TELECAST OF THE EVENT, THE WRITTEN CONSENT AND APPROVAL OF PROMOTER
TO THE TERMS THEREOF AND WITHOUT OBTAINING THE COUNTER-SIGNATURE OF PROMOTER
ON THE SUBLICENSE AGREEMENT.

b. Closed Circuit Television Standard Terms and Conditions which shall apply
to this Agreement as well as to the Closed Circuit Television Sublicanse Agreement. YOU SHALL
ATTACH A COPY OF THE STANDARD TERMS AND CONDITIONS TO EACH SUCH SUBLICENSE
AGREEMENT.

9, Defaults,

a. Your failure to deliver the Minimum Financial Guarantee as provided in
Paragraph 2 hereof or to pay the license fee as provided in Paragraph 1 hereof or to pay the signal
delivery fees or equipment expenses as provided in Paragraph 3 hereof or to comply with any
other material term or condition of this Agreement or of the annexed agreements or the
Standard Terms and Conditions shall permit Promoter, in addition to all of its other rights and
remedies, to cancel this Agreement with you at any time without any further liability or obligation
to you and to retain all monies paid to Promoter prior to such cancellation. Provided, however,
that before Promoter may exercise any remedy with respect to any such default, Promoter must
{i} provide Licensee with written notice specifying such default and (ii) if and to the extent that
time reasonably permits prior to the event, provide Licensee with up to seven (7} days after
Licensee's receipt of such default notice within which to cure such default.

b. if, in violation of the provisions of this Agreement, you or a sublicensee
exhibits the Event in an outlet with a fire code occupancy limit in excess of persons (except
casino locations), then, in addition to the license fee for such outlet as provided in Paragraph 1,
and in addition to and not in limitation of or in lieu of any other rights or remedies Promoter may
have under this Agreement, at law or in equity, including, without limitation, Pramoter’s rights
to indemnification hereunder, Licensee shall immediately pay to Promoter an amount equal to
the following for each such outlet that violates the aforesaid restriction: the sum of the fire code
occupancy capacity of the outlet multiplied by of the face amount of the highest ticket or
admission price far the Event at that outlet. You agree that this payment is reasonably calculated
to reimburse Promoter for its damages in the event of such violation of this Agreement.

 

 

 
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 18 of 20
87/19/2816 15:18 1498543499 JJ SPORTS PROD PAGE 98/89

10. No Packaging with Other Events.

You shall not sublicense closed circuit television rights to the Event to exhibitors as part
of a package which includes other boxing programs or bouts not included in this Event without
the prior written consent of Promoter.

11. Reports, Collection and Accounting.

a. You shall be responsible for collection of all monies from outlets, and shall
make all payments and provide all reports pursuant to Paragraph 4 of the Closed Circuit
Television Standard Terms and Conditions and shall provide Promoter with copies of all reports

. received from sublicensed outlets. You shall distribute to Promoter all amounts due for
exhibition rights to the Event, with no deductions, set-offs or holdbacks whatsoever.

db. In addition to the reports required in the Closed Circuit Television Standard
Terms and Conditions, you shall provide Promoter with:

Separate reports no later than 72 hours, 48 hours, and 24 hours before the Event
and one week following the Event, including the name, locations and licanse fee for each closed
circuit exhibition outlet and including method of signal delivery to each outlet and the
information required in Paragraph 10(d) of the Closed Circuit Television Standard Terms and
Conditions.

Promoter's representatives shall have the right to visit your offices and each
outlet at any time during normal business hours prior to the Event and after the Event to obtain
and verify such information, in person or electronically, and to make arrangements for the
payment of all license fees due to Promoter promptly following tha Event.

All contracts and reports shall be sent ta:

Golden Boy Promotions, LLC
626 Wilshire Blvd. Suite 350
Los Angeles, CA 90017

12. Confidentiality. Neither party shall disclose to any third party (other than its
‘amployees and agents, in their capacity as such, on a need-to-know basis}, any information with
respect to the terms and provisions of this Agreement except: {i) to the extent necessary to
comply with law or the valid order of a court of competent jurisdiction, in which event the party
seeking disclosure shall so notify the other party as promptly as practicable (if possible, prior
to making such a disclosure), (ii) as part of normal reporting or review procedure to its banks,
auditors and attorneys and similar professionals, provided that such banks, auditars and
attorneys and similar professionals agree to be bound by the provisions of this paragraph, and
(iii) in order to enforce its rights pursuant to this Agreement.

7

 
Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 19 of 20
@7/19/2816 15:16 1498543498 JJ SPORTS PROD PAGE 9/89

13. Entire Agreement. This Agreement supersedes and terminates all prior agreements
between the parties hereto and their affiliates with raspect to the subject matter contained
herein, and this Agreement embodies the entire understanding between the parties relating to
such subject matter, and any and all prior correspondence, conversations and memoranda are
merged herein and shall be without effect hereon. It may not be altered, amended or discharged,
except by a subsequent writing signed by the parties hereto. The laws of the State of Nevada
applicable to contracts executed and to be fully performed in the State of Nevada shall govern
this agreement, and execution of the agreement shall constitute the consent of Licensee and any
sublicensee to exclusive jurisdiction of Nevada. Any dispute, controversy or claim arising out of
or relating to this Agreement, including the formation, interpretation, breach or termination
thereof, including whether the claims asserted are arbitrable, will be referred to and finally
determined by arbitration in accordance with the JAMS Commercial Arbitration Rules before a

_ single arbitrator who shall be selected by the parties to the arbitration and who shall be a retired
judge or justice. If the parties are unable to select an arbitrator, the arbitrator will be selected in
accordance with the JAMS Rules. The place of arbitration will be Las Vegas, Nevada. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The prevailing Party in arbitration shall be entitled to its reasonable costs, including the

_ casts of arbitration, and attorneys’ fees,

Very truly yours,
GOLDEN BOY PROM@TIONS, LLC

By: NM. q IA a “lull

(Authorit Signature

Please confirm your agreement with the above by signing anf returning the attached copy
_of this letter. This Television License Agreement shall not become effective unless and until
Promoter has accepted and signed this Agreement and returned one copy to you.

 

ACCEPTED AND AGREED:

J8J Sports Productions, Inc.

By: 7

BY SIGNING THIS AGREEMENT, LICENSEE ACKNOWLEDGES HAVING READ THE CLOSED
CIRCUIT TELEVISION STANDARD TERMS AND CONDITIONS AND CONFIRMS ITS AGREEMENT
THERETO. NO CHANGES ARE AUTHORIZED IN THE CLOSED CIRCUIT TELEVISION STANDARD
TERMS AND CONDITIONS.

  

 

CS /

 
 

Case 1:19-cv-03907-JPO Document1 Filed 05/01/19 Page 20 of 20

2017 3:30?M G&G CLOSED CIRCUIT EVENTS

 

Ww WW... Gare corte ive e re

No. 0297 =F. 2

> CALL TO ORDER: 1-888-258-7115

Saturday, May 7th, 2016 9pmET/GpmPT

From T-Mobile Arena, Las Vegas, Nevada
WEC World Miidleweight Title

Saul “Canelo” Alvarez

vs
Amir Khan
Capacity
1-100
101 - 200
201 - 300
301 - 500

Price
$2,200.00
$3,200.00
$4,200.00

$5,200.00

“DirecTV/DISH HD And SD Activation is included.

~Cable clients ~ provider will bill Signal Fee

-Texas locations add 0.03% State tax.

1-888-258-7115

2380 South Bascom Avenue, Sulte 200 ¢ Campbell, CA 95008 © Tel: (408) 369-8022 « Fax (408) 369-2096

 
